               Case 1:19-cv-08694-VM Document 36 Filed 10/07/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP,
                                   Plaintiff,

 - against -                                           Case No. 1:19-cv-08694-VM
 CYRUS R. VANCE, JR., in his official capacity
 as District Attorney of the County of New
 York; SOLOMON SHINEROCK, in his
 official capacity as Assistant District Attorney
 for the County of New York;

 and

 MAZARS USA, LLP,
                                   Defendants.

                             EMERGENCY NOTICE OF APPEAL
        Plaintiff Donald J. Trump hereby appeals to the U.S. Court of Appeals for the Second Circuit,

on an emergency basis, this Court’s decision from October 7, 2019, denying Plaintiff’s emergency

motion for a temporary restraining order and a preliminary injunction, denying Plaintiff a stay pending

appeal, and dismissing the case.




Dated: October 7, 2019                                 Respectfully Submitted,

                                                        /s/ William S. Consovoy
                                                       William S. Consovoy
                                                       CONSOVOY MCCARTHY PLLC
                                                       1600 Wilson Blvd., Ste. 700
                                                       Arlington, VA 22209
                                                       (703) 243-9423
                                                       will@consovoymccarthy.com
